          Case: 3:19-cr-00072-wmc Document #: 2 Filed: 06/05/19 Page 1 of 2


                     IN THE UNITED STATES DISTRICT COURT                                  ,,. f_CJC liO
                    FOR THE WESTERN DISTRICT OF WISCONSIN                                 . · 0/ flLED
                                                                                   ;nir: JLri 5 P"
                                                                       ®Mttb .. -. .                          II       f: 02
UNITED STATES OF AMERICA                                    INDICTMENT             ·,   r·t_T.,t.r:   ll~'j   t; : ·
                                                                                   ..,Lfhl. 'JS        !it~··      C    ;'   '




             V.                                   Case No. __
                                                            , __9~C~R__7"·' 2··i 1.'WMC
                                                           18 u.s.c. § 922(g)(1)
DOUGLAS P. BANNISTER,                                      26 U.S.C. § 5845(a)(7)
                                                           26 U.S.C. § 5861(d)
                           Defendant.


THE GRAND JURY CHARGES:

                                         COUNTl

      On or about December 11, 2018, in the Western District of Wisconsin, the defendant,

                                DOUGLAS P. BANNISTER,

knowing he had previously been convicted of an offense punishable by a term of

imprisonment exceeding one year, knowingly and unlawfully possessed in or affecting

commerce an Anderson Manufacturing AM-15 lower receiver, said firearm having

previously traveled in and affected interstate commerce.

              (In violation of Title 18, United States Code, Section 922(g)(1)).

                                         COUNT2

      On or about December 11, 2018, in the Western District of Wisconsin, the defendant,

                                DOUGLAS P. BANNISTER,

knowingly possessed a firearm, specifically, a silencer made from a cylindrical device,

front and rear end-caps, baffles, and expansion chambers, and the defendant knew that the

firearm was a silencer, and the firearm was not registered to him in the National Firearms

Registration and Transfer Record.
          Case: 3:19-cr-00072-wmc Document #: 2 Filed: 06/05/19 Page 2 of 2


       (In violation of Title 26, United States Code, Sections 5845(a)(7) and 586l(d)).

                                          A TRUE BILL

                                        ~--~~~--
                                         PRESIDING JUROR

                                         Indictment returned:      ft;/:J')2t!J 19
SCOTT C. BLADER
United States Attorney




                                              2
